RENDERED: JANUARY 8, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1195-MR

TERRY FRAZIER                                                                   APPELLANT


                      APPEAL FROM UNION CIRCUIT COURT
v.                   HONORABLE C. RENÉ WILLIAMS, JUDGE
                            ACTION NO. 18-CI-00209


DEPARTMENT OF CORRECTIONS1                                                       APPELLEES
AND KENTUCKY PAROLE BOARD


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND KRAMER,
JUDGES.




1
  The circuit court dismissed the Department of Corrections from the underlying action because
the decision to grant or deny parole lies exclusively with the Kentucky Parole Board, and the
Department of Corrections does not exercise authority over the Kentucky Parole Board. See
Kentucky Revised Statutes (KRS) 439.330 and 196.070. Frazier nevertheless named the
Department of Corrections in this appeal, although he raises no issues regarding their dismissal
from the underlying action.
KRAMER, JUDGE: Terry Frazier appeals from the Union Circuit Court’s order

dismissing his petition for declaration of rights filed pursuant to KRS 418.040. We

affirm.

                 In 1993, Frazier entered a guilty plea to two counts of first-degree

robbery, two counts of first-degree burglary, and murder. His plea agreement

states that his sentence is “life without the possibility of parole for 25 years.” On

August 8, 2017, Frazier had a hearing before the Kentucky Parole Board. On

August 15, 2017, the Parole Board denied parole to Frazier and ordered him to

serve out his life sentence. Frazier submitted a request for reconsideration of the

Parole Board’s decision, which was denied on September 26, 2017. Frazier filed a

pro se petition for declaration of rights in the Union Circuit Court on December 5,

2018, claiming he was denied due process under the Fourteenth Amendment of the

United States Constitution and that the Parole Board violated the separation of

powers doctrine2 by changing his sentence from life with the possibility of parole

to life without the possibility of parole.

                 Frazier made numerous pro se filings, but he was eventually

appointed counsel. The Parole Board and Department of Corrections filed a joint

motion to dismiss. The circuit court dismissed the Department of Corrections and

also dismissed the petition against the Parole Board as time-barred. However, in


2
    See Sections 27 and 28 of the Kentucky Constitution.

                                                -2-
the same order, the circuit court nonetheless went on to address the merits of

Frazier’s argument. This appeal followed. In his brief to this Court, Frazier

addresses only the merits of his argument and does not address whether his petition

was timely filed.

               KRS 418.040 states that

               [i]n any action in a court of record of this
               Commonwealth having general jurisdiction wherein it is
               made to appear that an actual controversy exists, the
               plaintiff may ask for a declaration of rights, either alone
               or with other relief; and the court may make a binding
               declaration of rights, whether or not consequential relief
               is or could be asked.

               Although KRS 418.040 does not set out a statute of limitations for

declaratory judgment actions, this Court has ruled that the requirement of an

“actual controversy” is constitutional in origin.3 Berger Family Real Estate, LLC

v. City of Covington, 464 S.W.3d 160, 166-67 (Ky. App. 2015). Frazier’s petition,

as well as his arguments to this Court, cite violations of the Fourteenth

Amendment of the United States Constitution and Section 28 of the Kentucky

Constitution. “In Kentucky, such [constitutional] claims are subject to our one-

year limitations period under KRS 413.140 for personal-injury actions.” Million v.

Raymer, 139 S.W.3d 914, 919 (Ky. 2004) (citation omitted).


3
  See Section 112(5) of the Kentucky Constitution, which states that “[t]he Circuit Court shall
have original jurisdiction of all justiciable causes not vested in some other court. It shall have
such appellate jurisdiction as may be provided by law.”

                                                 -3-
              Regarding the timeliness of Frazier’s declaratory action, the circuit

court found as follows:

              [Frazier’s] petition for reconsideration was denied by the
              Parole Board on September 26, 2017. This Petition was
              dated November 26, 2018,[4] and filed with the Court on
              December [5], 2018, which was one year and two months
              after his petition for reconsideration which was denied on
              September 26, 2017. [Frazier] claims he did not receive
              notice of the denial until December 2017. However, he
              submits no facts as to how he did receive notification, or
              exactly when, i.e., by paper or in some electronic
              manner, with no proof or verification.

                     Therefore, the Court finds his claim to be time-
              barred by the one-year statute of limitations. (See Hill
              [v.] Thompson, 297 S.W.3d 892, 898 (Ky. App. 2009)[.]

              Frazier has not addressed nor appealed this finding to our Court and

hence, has waived it. See Grange Mut. Ins. Co. v. Trude, 151 S.W.3d 803, 815

(Ky. 2004) (holding that failure to address discovery request in appellate brief

constituted a waiver of the issue); see also Commonwealth v. Bivins, 740 S.W.2d

954, 956 (Ky. 1987) (citation omitted) (“Normally, assignments of error not argued

in an appellant’s brief are waived.”). Given that the untimeliness of the filing of

Frazier’s declaratory action is dispositive of Frazier’s appeal, we decline to review

his case further and accordingly affirm.




4
 Frazier included a notice and certificate of service section in his petition that were dated
November 26, 2018; however, the petition was filed in the circuit court on December 5, 2018.

                                              -4-
           ALL CONCUR.



BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE
                          KENTUCKY PAROLE BOARD:
J. Ryan Chailland
Frankfort, Kentucky       Angela T. Dunham
                          Frankfort, Kentucky




                         -5-